 

[image_001.jpg]

 

July 24th, 2015

 

Joseph Denother

Portland, OR

 

Dear Joe,

 

We are pleased to offer you the position of Vice President, Operations of Health
Insurance Innovations, Inc. (the “Company” or “HII”). We believe this is an
exceptional opportunity for you to join our growing and dynamic organization.
This offer is based upon a mutually acceptable start date as Vice President,
Operations, to be determined (“Start Date”), however, the compensation and
benefits package outlined in this letter assumes a Start Date on or prior to
August 17, 2015.

 

The terms of our offer are as follows:

 

● Effective as of the Start Date, your title will be Vice President, Operations
of HII.  In this capacity, you will report directly to the President of the
Company.     ● Your duties will be performed primarily at our home office in
Tampa, Florida, subject to reasonable travel requirements on behalf of the
Company.       ● Your starting annual base salary will be $200,000, subject to
applicable taxes and withholdings.  On the date of your first regular paycheck
following your Start Date, you will be paid a relocation bonus in the amount of
$35,000, “grossed up” for applicable taxes and withholdings.  If you are
terminated for “cause” or resign without “good reason” prior to the third
anniversary of your Start Date, you will be responsible for reimbursing the
Company for the pro-rated amount (measured on a monthly basis) of such bonus.  
  ● You will be eligible to participate in the Company’s management bonus
program in such amounts, on such terms and subject to such conditions as
determined by the Compensation Committee of the Board of Directors of the
Company (“Compensation Committee”).  Your target bonus will be equal to 25% of
your base salary, which will be pro-rated for calendar year 2015.  All bonus
payments will be subject to applicable taxes and withholdings.     ● You will be
eligible to participate in the Company’s Long Term Incentive Plan (the
“LTIP”).   On your Start Date, subject to the approval of the Compensation
Committee, and on the terms and subject to the conditions of the LTIP and the
applicable grant document, you will be granted 10,000 Class A share-settled
stock appreciation rights (“SSARs”) with a strike price equal to the market
closing price of HII Class A shares on the Start Date.         ● Subject to your
continued employment with the Company, beginning on January 1, 2016 and on each
January 1 thereafter, at the discretion of the Compensation Committee, you will
be eligible for a target equity grant under the LTIP of up to 25% of your base
salary as follows: (a) 1/3 of such grant in HII Class A shares (“Restricted
Shares”) and (b) 2/3 of such grant in SSARs (as determined by the Black-Scholes
option-pricing model), with a strike price equal to the market closing price of
HII Class A shares on the applicable grant date.  

 

15438 N Florida Ave Ste 201 Tampa, FL 33613

OFFICE 877.376.5831 FAX 877.376.5832

www.hiiquote.com 

 

 

   

 

[image_001.jpg]

 

● Your grants of Restricted Shares and SSARs will vest 25% on each of the first
two anniversaries of the applicable grant date (which, for your initial grant of
SSARs will be the Start Date), and 50% will vest on the third anniversary of the
applicable grant date.  Unvested Restricted Shares and unvested or unexercised
SSARs forming part of these grants will be subject to forfeiture if you resign
without “good reason” or are terminated for “cause”.   Similarly, unvested
Restricted Shares and unvested or unexercised SSARs forming part of these grants
will be subject to 100% accelerated vesting if you resign for “good reason” or
are terminated without “cause.”  In the event your employment is terminated
because you resign for “good reason” or are terminated “without cause”, the
SSARs forming part of these grants, to the extent that they are otherwise vested
and exercisable at the time of your termination of service, shall terminate at
5:00 p.m. (Eastern time) on the date that is one year after the date of your
termination of service.       ● If you resign for “good reason” or are
terminated without “cause”, subject to the execution of a mutually acceptable
release, you will be entitled to receive an amount equal to 6 months of your
annual base salary (at the rate then in effect), payable in equal installments
in accordance with our customary payroll procedures, subject to applicable taxes
and withholdings, commencing on your employment termination date and ending 6
months thereafter.     ● Your employment agreement will contain definitions of
“cause” and resignation for “good reason” substantially similar to those
contained in the employment agreements of other similarly situated members of
management.       ● You will be reimbursed for all reasonable expenses incurred
by you in the course of performing your duties that are consistent with the
Company’s policies and procedures in effect from time to time with respect to
travel, entertainment and other business expenses, subject to the Company’s
requirements with respect to reporting and documentation of such expenses.     ●
You will have paid time off of 20 days on the same terms, and subject to the
same conditions, that are applicable to other similarly situated members of
management and in accordance with the Company’s policies and practices.     ●
You will be eligible to participate in health and other employee benefit on the
same terms, and subject to the same conditions, that are applicable to other
similarly situated members of management (subject also to all restrictions on
participation that may apply under federal and state tax laws).  The Company
reserves the right to amend, modify or terminate any benefit and compensation
plans and programs at any time in its sole discretion. Nothing in this letter
should be construed as a guarantee of any particular level of benefits or of
your participation in any benefit plan.

 

This offer and the commencement of your employment with us is contingent upon
the successful completion of a pre-employment background check, as well as the
execution of a mutually acceptable employment agreement between you and HII.
This employment agreement will contain the above terms and other terms,
conditions and covenants substantially similar to those contained in the
employment agreements of other similarly situated members of management.

 

Your employment with the Company will be “at will,” which means that you or the
Company may terminate your employment at any time, for any reason or no reason,
with or without cause, and with or without prior notice or prior disciplinary
action. This offer letter is not intended to create and shall not be construed
as creating a contract of employment.

 

[Signature Page Follows]

 

15438 N Florida Ave Ste 201 Tampa, FL 33613

OFFICE 877.376.5831 FAX 877.376.5832

www.hiiquote.com

 

 

   

 

[image_001.jpg]

 

If you accept our offer as specified above, please sign and date this letter
where indicated below and send it to me via e-mail (pmcnamee@hiiquote.com), with
a copy to Michael D. Hershberger, our Chief Financial Officer
(mhershberger@hiiquote.com). Your signature will acknowledge your understanding
and acceptance of our offer, which will remain effective until July 28, 2015.

 

Please feel free to call or e-mail me if you have any questions regarding this
offer or our organization generally. We are looking forward to having you join
our team during this exciting time in our growth and we look forward to all your
contributions.

 

Very truly yours,

 



HEALTH INSURANCE INNOVATIONS, INC.       /s/ Patrick R. McNamee   Patrick R.
McNamee   President       UNDERSTOOD AND ACCEPTED:       /s/ Josef Denother  
Joe Denother  



 

 

   

 

 

